Citation Nr: 1530514	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-49 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for actinic keratosis (claimed as frequent boils, skin, and adnexa).

2.  Entitlement to higher initial disability ratings for degenerative changes in the left shoulder, currently rated as 20 percent prior to March 24, 2014, and 30 percent since then.

3.  Entitlement to higher initial disability ratings for a cervical spine strain with degenerative changes, currently rated as 10 percent prior to March 24, 2014, and 20 percent since then.

4.  Entitlement to higher initial disability ratings for degenerative joint disease of the right hip with sciatica, currently rated as 10 percent prior to March 24, 2014, and 30 percent since then.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for the left shoulder, cervical spine, and right hip disabilities.  The rating decision also denied service connection for keratosis.  The Veteran then perfected a timely appeal of these issues.

The RO issued another rating decision in April 2014, which increased the disability ratings for disabilities currently on appeal and created staged ratings.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In his November 2009 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference or Travel Board hearing at the local RO before a Veterans Law Judge.  In two letters dated in December 2014, the Veteran was notified that his Board videoconference hearing had been scheduled for January 2015.  In a January 2015 statement submitted prior to the hearing, the Veteran requested that his Board hearing be rescheduled for the spring/summer.  The Veteran stated that he was wheelchair bound, which made his mobility difficult in the winter months.  The Veteran's January 2015 Board hearing was cancelled, and, to date, the Veteran has not been rescheduled for a Board hearing.  Thus, the Board finds that the Veteran must be rescheduled for another Board hearing.  A remand is required in order to afford the Veteran his clearly requested Board videoconference or Travel Board hearing at the local RO in Denver, Colorado before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference or Travel Board hearing at the local RO in Denver, Colorado, before a Veterans Law Judge, during the spring or summer months.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing at his correct mailing address.  This notice letter must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




